La Juez Asociada Señora Rodríguez Rodríguez
emitió la opi-nión del Tribunal.
En esta ocasión nos corresponde determinar el alcance del límite de responsabilidad por acciones de impericia mé-dica que regla el Artículo 7 de la Ley de los Centros Médi-*879eos Académicos Regionales de Puerto Rico, Ley Núm. 136 de 27 de julio de 2006 (Ley Núm. 136 de 2006 o Ley de los CMAR), 24 LPRA see. 10035, según enmendada, respecto a los Centros Médicos Académicos Regionales y los facultati-vos que ejercen labores docentes en éstos.
Conviene, pues, repasar someramente los hechos perti-nentes para dilucidar la controversia.
HH
El 25 de junio de 2009, el Sr. Javier Santiago Rodríguez acudió al Centro de Diagnóstico y Tratamiento (CDT) de Jayuya. Allí indicó, entre otros particulares, que sentía dolor en el cuerpo, náuseas y fiebre. Luego de que se le sumi-nistraran una inyección y dos sueros para hidratarlo, el señor Santiago Rodríguez fue dado de alta.
Sin embargo, el 26 de junio de 2009 éste regresó al CDT en cuestión, alegando sufrir dolencias similares. Luego que se le realizara un examen de sangre, y dado que éste reflejó un bajo contaje de plaquetas, el señor Santiago Rodríguez fue referido al Saint Luke’s Hospital (u Hospital Episcopal San Lucas).(1)
Al llegar a dicha institución hospitalaria, el señor Santiago López fue evaluado en la sala de emergencias y ad-mitido al cuidado de la Dra. Melanie Albors Mora (peticio-naria), quien procedió a realizar el diagnóstico de rigor. Empero, el 28 de junio de 2009, luego de haber sido tras-ladado a la unidad de cuidados intensivos del hospital en cuestión, el señor Santiago Rodríguez falleció.
Así las cosas, el 24 de junio de 2010, la madre del difunto, sus hermanas y su expareja consensual —por sí y en representación de los hijos que procreó con éste— (en con-junto, las demandantes) presentaron una demanda ante el *880Tribunal de Primera Instancia(2) Esencialmente, alegaron que tanto la doctora Albors Mora como el Hospital Episcopal San Lucas, entre otros (en conjunto, los demandados), fueron negligentes al proveerle servicios médicos al difunto señor Santiago Rodríguez.
Los demandados, por su parte, contestaron oportuna-mente la demanda. En lo pertinente a la controversia que nos ocupa, la doctora Albors Mora alegó que ejercía labores docentes en el Programa de Residencia de Medicina Interna que proveía la Escuela de Medicina de Ponce en el Hospital Episcopal San Lucas. Ello, en el contexto del consorcio he-cho entre ambas entidades, el cual, a su vez, está compren-dido dentro del Centro Médico Académico Regional del Sur-Oeste. Por lo tanto, debido a la afiliación del consorcio con el Centro Médico Académico Regional, negó su responsabili-dad e invocó la presunta inmunidad absoluta que consagra la Ley Núm. 136 de 2006, según enmendada.
Habida cuenta de lo anterior, el 13 de mayo de 2011, el Hospital Episcopal San Lucas presentó una moción de sen-tencia sumaria, bajo el fundamento de que también le apli-caba la inmunidad que establece la referida ley. El 6 de ju-nio de 2011 la doctora Albors Mora se unió a esta solicitud.
Luego de varios trámites procesales, el foro primario de-claró “sin lugar” la referida moción de sentencia sumaria. En síntesis, razonó que la inmunidad consagrada en el Ar-tículo 7 de la Ley Núm. 136 de 2006 tuvo el efecto de im-poner límites monetarios a la responsabilidad de los Cen-tros Médicos Académicos Regionales, así como a los facultativos que ejercieran labores docentes en éstos, tal y como es el caso de la doctora Albors Mora. Ello, según el razonamiento del foro primario, no suponía una inmuni-dad absoluta, cuyo efecto fuera la inexistencia de una causa de acción respecto al hospital y la galena.
*881Inconforme, tanto el Hospital Episcopal San Lucas como la doctora Albors Mora presentaron sendos recursos de cer-tiorari ante el Tribunal de Apelaciones. El 30 de septiem-bre de 2014, sin embargo, dicho foro denegó la expedición de los recursos en cuestión. Así, la peticionaria recurrió ante este Tribunal, arguyendo —en esencia— que el foro apelativo intermedio erró al no desestimar la demanda en su contra por la vía sumaria cuando a ésta le cobijaba la inmunidad absoluta establecida por virtud de la Ley Núm. 136 de 2006 y la Ley Núm. 103 de 27 de junio de 2011.
1 — I I — I
A
Mediante la aprobación de la Ley Núm. 136 de 2006, la Asamblea Legislativa creó las entidades jurídicas conocidas como los Centros Médicos Académicos Regiona-les (CMAR). En esencia, éstos son un [c]onjunto de uno (1) o más hospitales, facilidades de salud, grupos médicos y programas de formación y entrenamiento de profesionales de la salud relacionadas a una Escuela de Medicina acre-ditada, cuya misión es la educación, investigación y provi-sión de servicios de salud”. 24 LPRA see. 10031(b). (3)
La creación de los CMAR tiene diversos propósitos. En primer lugar, mediante éstos se intenta fortalecer y desa-rrollar un sistema integrado de salud pública. Ello, con tal de crear un ambiente óptimo en el que se ofrezcan y brin-den servicios de salud “costo efectivos, accesibles y de *882buena calidad a todas las personas por igual, sin tener en cuenta su raza, sexo, creencias religiosas y políticas”. 24 LPRA see. 10033. Por otro lado, se utilizan para desarro-llar programas de educación para los profesionales de sa-lud que no cuentan con suficientes espacios de internado y residencia —con los pacientes y talleres clínicos necesa-rios— para rendir sus servicios y proseguir con sus prácticas. Véase Cámara de Representantes, Informe Posi-tivo sobre el P. del S. 985, 3ra Sesión Ordinaria, 15va Asamblea Legislativa. Así, se pretende evitar poner en riesgo la acreditación de programas de educación y adies-tramiento existentes, al igual que el éxodo de nuestros pro-fesionales de salud. Véase Senado de Puerto Rico, Informe positivo sobre el P. del S. 985, 3ra Ses. Ord., 15va Asam, Leg.
Cabe destacar que los CMAR funcionan “como en-tidades independientes sin fines de lucro y separadas de cualquier otra agencia o instrumentalidad del Gobierno del Estado Libre Asociado de Puerto Rico”. 24 LPRA see. 10032. A su vez, éstos “[t]endrán personalidad jurídica, se-parada de todo funcionario del Gobierno del Estado Libre Asociado de Puerto Rico y sus agencias, instrumentalida-des, corporaciones públicas y subdivisiones”. íd.
B
En lo pertinente a la controversia que nos atañe, el Artículo 7 de la Ley de los CMAR establece los límites de responsabilidad a los que estarán sujetos los “estudiantes, médicos en adiestramientos posgraduado y miembros de facultad de los mismos, por los procedimientos médicos que se lleven a cabo en dichos Centros en el ejercicio de sus funciones”. 24 LPRA see. 10035. En particular, la Asam-blea Legislativa hizo extensiva a estos individuos las limi-taciones de responsabilidad que disfruta el Estado Libre Asociado de Puerto Rico al amparo de la Ley de Pleitos *883contra el Estado, 32 LPRA secs. 3077-3092a. Así, la inten-ción legislativa se materializó mediante la imposición de una limitación a la responsabilidad de “un máximo $75,000 por los daños sufridos por una persona y hasta $150,000 cuando los daños y perjuicios se le causaron a más de una persona, o cuando sean varias las causas de acción a que tenga derecho un solo perjudicado”. No obs-tante, se hizo constar, además, que se extenderían “al con-sorcio lo estipulado en el tercer párrafo del Artículo 41.050 del Código de Seguros de Puerto Rico”. (Énfasis suplido). 2006 (Parte 2) Leyes de Puerto Rico 878.
Nótese que la ultima oración del precitado artículo hace referencia al Artículo 41.050 del Código de Seguros de Puerto Rico, 26 LPRA see. 4105. Al momento de los hechos, el tercer párrafo del Artículo 41.050 disponía lo siguiente:
Ningún profesional de servicios de salud podrá ser incluido como parte demandada en una acción civil de reclamación de daños por culpa o negligencia por impericia profesional (“malpractice”) que cause en el desempeño de su profesión, mientras dicho profesional de servicios de salud actúe en cum-plimiento de sus deberes y funciones como empleado del Es-tado Libre Asociado de Puerto Rico, sus dependencias, e ins-trumentalidades, El Centro Comprensivo de Cáncer de la Universidad de Puerto Rico y municipios o contratistas de és-tos, mientras actúe en cumplimiento de sus deberes y funcio-nes en las áreas de obstetricia, ortopedia, cirugía general o trauma en una instalación médico-hospitalaria propiedad del Estado Libre Asociado, sus dependencias, instrumentalidades y/o municipios, independientemente de si dicha instalación está siendo administrada u operada por una entidad privada. Ley Núm. 260 de 5 de diciembre de 2006 (2006 [Parte 2] Leyes de Puerto Rico 1369-1370).
Según se infiere de éste, la Asamblea Legislativa optó por conferir a ciertos profesionales de la salud, que se des-empeñaran como empleados de determinadas instituciones —en áreas particulares de práctica — , inmunidad contra acciones de daños y perjuicios por impericia profesional médico-hospitalaria.
*884Por ende, es evidente que el Artículo 7 de la Ley de los CMAR hizo referencia a dos tipos muy distintos de limita-ciones a la responsabilidad. Por tanto, para esclarecer este asunto, en primer lugar, es necesario precisar la distinción fundamental entre el término límite de responsabilidad’ e Inmunidad’.
La figura de la inmunidad —según se manifiesta en este contexto— es conferida por la Asamblea Legislativa en atención a consideraciones de política pública que reba-san los límites de los actos u omisiones del individuo que la disfruta. Romero Arroyo v. E.L.A., 127 DPR 724, 745 (1991). En consideración al Artículo 41.050 del Código de Seguros, y las disposiciones que lo precedieron, hemos co-mentado que la Inmunidad’ “[n]o se trata [...] de una de-fensa personal del médico ante reclamaciones en su contra, sino de inexistencia de causa de acción”. Lind Rodríguez v. E.L.A., 112 DPR 67, 69 (1982). Véanse, además: Rodríguez Ruiz v. Hospital San Jorge, 169 DPR 850 (2007); Flores Román v. Ramos González, 127 DPR 601 (1990); Vázquez Negrón v. E.L.A., 113 DPR 148 (1982); Vázquez Negrón v. E.L.A., 109 DPR 19 (1979). Por lo tanto, un individuo que disfrute de inmunidad no puede ser objeto de un litigio, independientemente de que haya realizado un acto u omi-sión, culposo o negligente.
Por otra parte, un “límite de responsabilidad” se refiere a una limitación impuesta por la Asamblea Le-gislativa a las cuantías compensables por actos u omisio-nes culposos o negligentes. Véase, por ejemplo, Defendini Collazo et al. v. E.L.A., Cotto, 134 DPR 28 (1993). En la medida que un individuo no pueda ser incluido como de-mandado en un pleito, al estar cobijado por una inmuni-dad, cualquier límite a la cuantía por recobrarse sería inaplicable. La figura de la inmunidad, al ser más abarca-dora, absorbe la protección que confiere el límite a la responsabilidad. Por ende, si bien ambas persiguen un fin similar, las figuras son mutuamente excluyentes, en tanto *885la aplicación de una necesariamente excluye la aplicación de la otra.
Por otro lado, es necesario puntualizar que el caso ante nuestra consideración fue presentado en el año 2010 y la normativa aplicable al caso es la vigente a esa fecha. Em-pero, resulta pertinente examinar las enmiendas que pos-teriormente sufrieron tanto el Artículo 7 de la Ley de los CMAR como el Artículo 41.050 del Código de Seguros. Ello, pues, mediante el estudio de este desarrollo legislativo, queda de manifiesto que el legislador reiteró su intención original, a saber, extender la aplicación de los límites de responsabilidad que disfruta el Estado Libre Asociado de Puerto Rico, al amparo de la Ley de Pleitos contra el Es-tado, a los estudiantes, médicos en adiestramiento y miem-bros de facultad que realicen procedimientos médicos en los CMAR.
C
En específico, el Artículo 41.050 del Código de Seguros ha sufrido innumerables enmiendas.(4) En lo pertinente, el 27 de junio de 2011, la Asamblea Legislativa enmendó, tanto esta disposición como el Artículo 7 de la Ley de los CMAR, mediante la aprobación de la Ley Núm. 103 y la Ley Núm. 104. Resulta imprescindible destacar que, en la exposición de motivos de la Ley Núm. 103, la Asamblea Legislativa hizo constar que
[l]a creación de estos Centros [Médicos Académicos Regionales] y el éxito en el funcionamiento de los mismos de-penderá en gran medida de que se les extienda a estos Centros los límites de responsabilidad civil por impericia profesional médico-hospitalaria (“malpractice”), a que está sujeto el Go-bierno de Puerto Rico. Aunque la ley que creó los Centros Mé-dicos Académicos Regionales de Puerto Rico provee para que éstos estén cubiertos por los límites por los que responde el *886Estado en casos de demandas por impericia médico-hospitala-ria, existe duda sobre el alcance de dicha inmunidad en cuanto a los facultativos y estudiantes que en ellos laboran. Es por ello que esta Asamblea Legislativa entiende necesario aclarar que quienes están sujetos a los límites que le aplican al Estado, además de los propios Centros Médicos Académicos Regionales de Puerto Rico, son los estudiantes, residentes y profesionales de salud que en ellos laboren mientras se encuentren ejerciendo funciones docentes. Además, es menester aclarar que la inten-ción legislativa es extender a estos centros y a los estudiantes, residentes y profesionales de la salud en funciones docentes los límites del Estado en casos de demandas por actos de im-pericia médico hospitalaria tal y como se extendieron dichos a la Universidad de Puerto Rico [...] No se trata, pues, de incluir a los Centros Médicos Académicos Regionales como una de las entidades por las cuales responde el Estado al amparo de la Ley Núm. 104 de 29 de junio de 1955, según enmendada. Ex-posición de Motivos, Ley Núm. 103 de 2011 (2011 [Parte 2] Leyes de Puerto Rico 1674-1675).
Así, queda de manifiesto que el legislador identificó un problema de interpretación que surgía del mismo texto de la ley. Por lo tanto, optó por aclarar esta disputa. Entiéndase, no cambió la garantía conferida, meramente esclareció su extensión.
A esos efectos, la Ley Núm. 103 de 2011 alteró el len-guaje de la última oración del Artículo 7 de la Ley de los CMAR para que lea como sigue: “Además, se extenderá al consorcio lo estipulado en el quinto párrafo de la see. 4105 del Título 26”. (Énfasis suplido). 24 LPRA see. 10035. Por otro lado, destacamos que —al enmendarse— el Artículo 41.050 del Código de Seguros sufrió una alteración en cuanto al orden de sus párrafos. A saber: introdujo un nuevo cuarto párrafo, alterando así el orden de los próxi-mos cuatro párrafos, y por último se añadió un octavo párrafo.
Ahora bien, aclaramos que, ese mismo día, se aprobó la Ley Núm. 104 de 2011 que enmendó nuevamente el Artí-culo 41.050 del Código de Seguros. Así, se alteró nueva-mente el orden del artículo para que el párrafo octavo, aña-*887dido mediante la Ley Núm. 103 de 2011, figurara como el párrafo quinto. Este leyó, en lo pertinente, como sigue:
Se aplicarán los límites de responsabilidad que las sees. 3077 et seq. del Título 32 imponen al Estado Libre Asociado de Puerto Rico, en similares circunstancias, en los siguientes es-cenarios:
[[Image here]]
(7) a los Centros Médicos Académicos Regionales de Puerto Rico, sus estudiantes y miembros de facultad cuando recaiga sentencia por actos constitutivos de impericia médica hospita-laria (malpractice) cometida por sus estudiantes y miembros de su facultad en el desempeño de sus funciones docentes [...] 26 LPRA see. 4105,(5)
De esta forma, el legislador logró alinear sus expresio-nes en torno a la limitación monetaria que fija el Artículo 7 de la Ley de los CMAR, con una limitación monetaria idén-tica que fue añadida con suma especificidad al Código de Seguros.
1 — i H-i HH
Según reseñamos, el señor Santiago Rodríguez acudió al Hospital Episcopal San Lucas para recibir asistencia médica. Dicha institución hospitalaria era parte de un con-sorcio con la Escuela de Medicina de Ponce, al amparo de la Ley de los CMAR. Lamentablemente, el señor Santiago Rodríguez falleció luego de haber sido trasladado a la uni-dad de cuidados intensivos de este hospital.
*888Tras instarse el pleito, tanto el hospital como la doctora Albors Mora solicitaron la desestimación sumaria de la de-manda en su contra al interpretar que, conforme al Ar-tículo 7 de la Ley de los CMAR y la Ley Núm. 103 de 2011, estaban cobijados por una “inmunidad absoluta” que impe-día que fueran demandados. El tribunal de instancia de-negó esta solicitud debido a que concluyó que a las partes sólo le aplicaba un límite monetario a la cuantía por in-demnización que, en su día, podría ser impuesta. Inconfor-mes, las partes demandadas acudieron en revisión al Tribunal de Apelaciones, foro que se negó a expedir el recurso de certiorari presentado por ésta.
Ante este Tribunal, la doctora Albors Mora arguye que el análisis de la disposición en cuestión no puede limitarse a una lectura literal. Así, pues, plantea que la intención del legislador fue equiparar a los CMAR con la inmunidad que le fue conferida a la Universidad de Puerto Rico y sus fa-cultativos, mediante la aprobación de la Ley Núm. 98 de 24 de agosto de 1994, según enmendada.(6) Por lo tanto, en síntesis, concluye que le debe cobijar una inmunidad total y absoluta.
En innumerables ocasiones hemos expresado que al interpretar una disposición legislativa tenemos el propó-sito de hacer cumplir la intención del legislador. Véase Za-yas Rodríguez y otros v. PRTC, 195 DPR 720, 733 (2016). Así, al efectuar el ejercicio interpretativo debemos atribuir a la legislación “un sentido que asegure el resultado que *889originalmente se quiso obtener”. Méndez et al. v. Alcalde de Aguadilla, 151 DPR 853, 858-859 (2000); Chase Manhattan Bank v. Mun. de San Juan, 126 DPR 759, 766 (1990). Ciertamente, nuestra función no es irrestricta, pues el Artículo 14 del Código Civil de Puerto Rico dispone que “[c]uando la ley es clara [y] libre de toda ambigüedad, la letra de ella no debe ser menospreciada bajo el pretexto de cumplir con su espíritu”. 31 LPRA sec. 14.
Ahora bien, tenemos la responsabilidad de armonizar, en la medida posible, todas las disposiciones de una pieza legislativa a ser interpretada. De esta forma, buscamos un resultado lógico y razonable que encarne la intención del legislador. Véase Pueblo v. Zayas Rodríguez, 147 DPR 530 (1999).
Conforme la discusión precedente, reconocemos que la referencia que hacía el Artículo 7 de la Ley de los CMAR al Artículo 41.050 del Código de Seguros podría poner en duda cuál era la protección aplicable a los CMAR, los estu-diantes, los médicos practicantes y miembros de facultad que ahí se desempeñaran en caso de que incurrieran en impericia médico-hospitalaria. Ello, pues, aunque el texto del Artículo 7 expresamente disponía una limitación mone-taria, al hacerles extensivo el lenguaje del tercer párrafo del Artículo 41.050, referente a la inmunidad, era posible razonar que a éstos les cobijaba una inmunidad absoluta.
No obstante, es nuestro criterio que la inten-ción legislativa tras la redacción del Artículo 7 de la Ley Núm. 136 de 2006 fue establecer la aplicación de los refe-ridos límites de responsabilidad, no de arrogar inmunidad. Así concluimos pues, en primer lugar, el ‘límite de respon-sabilidad’ y la inmunidad son figuras jurídicas mutua-mente excluyentes. Por lo tanto, resulta incongruente in-terpretar que la intención original del legislador fue pretender aplicarlas de forma simultánea. Por otra parte, reconocemos que el lenguaje consagrado en el tercer pá-rrafo del Artículo 41.050 del Código de Seguros atiende de *890manera muy particular las instituciones, individuos y cir-cunstancias en que será aplicable la referida inmunidad. Somos del criterio que pretender sobreponer la inmunidad a los CMAR, a pesar de que a éstos no se les incluyó en el Artículo 41.050, sería contrario al mandato legislativo que se materializó en el Artículo 7 de la Ley de los CMAR al fijar los límites de responsabilidad.
Por último, según reseñamos, el posterior desa-rrollo legislativo de los precitados artículos pone de mani-fiesto que el legislador optó por reiterar su intención original. Particularmente, tras la aprobación de la Ley Núm. 103-2011 se disipó cualquier confusión respecto a la protección aplicable y al uso impreciso de la Asamblea Le-gislativa de los términos “inmunidad” y “límite de responsabilidad”. En fin, quedó totalmente claro; tanto los CMAR, los estudiantes y los miembros de la facultad, en casos constitutivos de impericia médico-hospitalaria, no les cobija una “inmunidad”, sino un límite monetario a las cuantías que se le podría imponer. Por consiguiente, acla-ramos que estas entidades e individuos pueden ser inclui-dos en una demanda sobre impericia médico-hospitalaria.
El resultado al que hoy llegamos es el correcto. Nos en-contramos sumamente preocupados con la posibilidad de que una interpretación equivocada de los referidos artícu-los haya llevado a los consorcios, creados al amparo de la Ley de los CMAR, a establecer relaciones contractuales in-suficientes con los estudiantes, médicos practicantes y miembros de la facultad. A saber, que se haya partido de la premisa errada de que la institución y estos individuos dis-frutaban de una inmunidad que hacía innecesaria la ad-quisición de seguros o planificación financiera para enfren-tar reclamaciones por impericia médico-hospitalaria. No obstante, no nos corresponde a nosotros establecer o modi-ficar la política pública respecto a la protección conferida a los Centros Médicos Académicos Regionales; dicha prerro-gativa le corresponde a las ramas políticas del gobierno.
*891En conformidad con lo anterior, concluimos que el Tribunal de Apelaciones no erró al denegar la expedición del recurso de certiorari presentado por la doctora Albors Mora. Así, pues, se confirma la determinación del Tribunal de Primera Instancia y se devuelve el caso al foro primario para la continuación de los procedimientos de conformidad con lo aquí expuesto.

Se dictará sentencia de conformidad.


 Conviene señalar en este momento que el Hospital Episcopal San Lucas es parte de un consorcio con la Escuela de Medicina de Ponce. Mediante éste, el hospital provee un Programa de Residencia de Medicina Interna, debidamente acreditado.


 Nótese que las demandantes, posteriormente, enmendaron su demanda en dos ocasiones. Estas enmiendas, sin embargo, son impertinentes para la resolución de la controversia que nos atañe.


 El Artículo 6 de la referida ley le confiere a la Junta de Directores de los Centros Médicos Académicos Regionales de Puerto Rico (CMAR) la facultad de “[n]egociar y contratar con las instituciones de salud que posean los requisitos míni-mos para pertenecer al Centro Médico Académico Regional, a través de acuerdos de afiliación”. 24 LPRA see. 10034(3). Según comentamos, al amparo de esta disposi-ción, se estableció un consorcio entre el Hospital Episcopal San Lucas y la Escuela de Medicina de Ponce para proveer un Programa de Residencia de Medicina Interna. Véase Apéndice XXII, pág. 334.


 Véase Rodríguez Ruiz v. Hospital San Jorge, 169 DPR 850, 861-871 (2007).


 Cabe destacar que el Artículo 41.050 del Código de Seguros, 26 LPRA see. 4105, fue enmendado posteriormente mediante la Ley Núm. 278 de 29 de septiembre de 2012, la Ley Núm. 101 de 13 de agosto de 2013 y la Ley Núm. 150 de 10 de diciembre de 2013. Consecuentemente, en la actualidad, el orden de los párrafos quedó nuevamente alterado. Por lo tanto, el quinto párrafo fijado mediante la Ley Núm. 104-2011 es ahora el octavo párrafo. Desafortunadamente, la Asamblea Legis-lativa no enmendó el Artículo 7 de la Ley de los CMAR para conformar la referencia que éste hace al Artículo 41.050. No obstante, tras examinar las enmiendas en cues-tión, consideramos que tal proceder no respondió a una intención del legislador de alterar los límites de responsabilidad fijados.


 Ciertamente, según citamos, la Exposición de Motivos de la Ley Núm. 103 de 2011 hace referencia a la Ley Núm. 98 de 24 de agosto de 1994. A su vez, tal y como plantea la peticionaria, la Ley Núm. 98 confiere a ciertos facultativos que laboran para la Universidad de Puerto Rico una inmunidad —en ciertas circunstancias— y sujeta a la institución a los límites monetarios fijados en la Ley de Pleitos contra el Estado. Ahora bien, estimamos que hay una distinción fundamental entre la protec-ción que el legislador arrogó a la Universidad, por ser ésta una entidad pública, y aquella que optó por conferirle a los CMAR. Según reseñamos anteriormente, ios CMAR son entidades sin fines de lucro totalmente separadas del Estado. Por lo tanto, en consideración a ello y analizando el lenguaje de los precitados artículos, no encontramos razón para no validar la intención del legislador de dar un tratamiento distinto a los CMAR en lo que respecta a los límites de responsabilidad aplicables.